DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving mechanism in claims 1-2 and 4; a fixing member in claim 9; ice crushing mechanism in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “fixing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitation “fixing member” is not fully disclosed in the originally filed disclosure in regards to what structure a “fixing member” actually is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,584 (reference application). Although the claims at issue are not identical, they 
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/982,585 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nuss et al. (US 2013/0104587 A1), hereafter referred to as “Nuss,” in view of Davis, Jr. (2,139,576).

Regarding Claim 1: Nuss teaches an ice crushing device (title, element at S in Figure 3), comprising: a housing assembly (200) comprises a housing (200) and an ice bucket (208) supported in the housing (200); a driving mechanism (234) for driving the ice bucket (208) to rotate (via 232 and 236); an ice crushing mechanism (218 and 268) disposed in the ice bucket (208); wherein the housing assembly (200) further comprises an ice-discharging plate (214) provided at a bottom of the ice bucket (208), the ice-discharging plate (214) is provided with an ice-discharging port (216) communicated with the ice bucket (208), ice cubes prepared by an ice maker (paragraph [0029], lines 1-22) are discharged out of the ice-discharging port (216) after being crushed in the ice bucket (208) by the ice crushing mechanism (paragraph [0047], lines 1-13), wherein the driving mechanism (234) comprises a motor (234), a gear assembly (236) driven by the motor (234 in the housing of 234), and a gear box (234 housing) accommodating the gear assembly (236).
Nuss fails to teach the gear box has an input end connected with the motor and an output end, wherein the gear box is mounted on the housing, and an axis of the output end is disposed in parallel with a rotation axis of the ice bucket. 
Davis teaches a gear box (assembly in between 10 and 11 in Figure 3) has an input end (60 to 61 to 62 to shaft 64) connected with a motor (54) and an output end (64), wherein the gear box (assembly in between 10 and 11 in Figure 3) is mounted on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the gear box has an input end connected with the motor and an output end, wherein the gear box is mounted on the housing, and an axis of the output end is disposed in parallel with a rotation axis of the ice bucket to the structure of Nuss as taught by Davis in order to advantageously use a gear assembly to drive/rotate a drum from outside of a container or housing in different directions (see Davis, Page 2, lines 27-32).


Regarding Claim 2: Nuss further teaches wherein the driving mechanism (234) comprises a cylindrical gear (236) driven by the gear assembly (gears of 236 of 234, paragraph [0042], lines 1-4, see Figure 3), an outer circumference of the ice bucket (206) is provided with external teeth (232), and the cylindrical gear (236) meshes with the external teeth (232) to drive the ice bucket to rotate (see paragraph [0042], lines 1-3, see Figure 3). 

Regarding Claim 3: Nuss fails to teach wherein the gear assembly comprises a first bevel gear connected to the motor and a second bevel gear meshing with the first bevel gear, and the cylindrical gear and the second bevel gear are disposed coaxially and relatively fixed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the gear assembly comprises a first bevel gear connected to the motor and a second bevel gear meshing with the first bevel gear, and the cylindrical gear and the second bevel gear are disposed coaxially and relatively fixed to the structure of Nuss as taught by Davis in order to advantageously use a beveled gear assembly to drive/rotate a drum from outside of a container or housing in different directions (see Davis, Page 2, lines 27-32). 

Regarding Claim 4: Nuss further teaches wherein the housing (200) comprises a first portion (area in 202 for 208) that houses the ice bucket (208) and a second portion (where 234 is mounted see Figure 10) in which the driving mechanism (234) is mounted, the first portion (area in 202 for 208) is configured to match the outer circumference of the ice bucket (see Figure 4), an opening (at 246) is provided on the first portion (see Figure 4, where 206 holds 208), and a meshing portion (at teeth 232 exposed at 246) of the cylindrical gear (gear with 232) and the external teeth (232) is located at the opening (see Figure 4). 


Regarding Claim 5: Nuss further teaches wherein a groove extending along the circumferential direction of the ice bucket (208) is provided between the ice-discharging plate (214) and the first portion (area in 202 for 208), the groove (at 246) is communicated with the ice-discharging port (at edge 214 into 216), and a lower edge of the ice bucket (208) projects into the groove (at 246). 


Regarding Claim 7: Nuss further teaches wherein the housing assembly (of 200) further comprises a bottom plate (206), a bottom of the second portion is open (to lead into 216), the bottom plate covers the bottom of the second portion (see Figure 4) to seal the cylindrical gear (gear having teeth 232) between the second portion and the bottom plate (206), the bottom of the ice-discharging plate (214) is provided with a clamping slot (at 276), and a portion of the bottom plate (206) is snap fitted in the clamping slot (see edges of 208 and 206). 


Regarding Claim 9: Nuss further teaches wherein the housing (200) is provided with a horizontal mounting surface (with posts 264) perpendicular to the rotation axis (see Figure 5) of the ice bucket (208) and a lateral mounting surface perpendicular to the horizontal mounting surface (walls of 200), the horizontal mounting surface is provided with three mounting posts (264), the gear box (box of 234) comprises a bottom surface and four side surfaces perpendicular to the bottom surface (see Figure 10, sides of box 234), the bottom surface abuts against the horizontal mounting surface 


Regarding Claim 10: Nuss teaches a refrigerator (100), wherein the refrigerator comprising a cabinet (120), a door (126,128) for opening or closing the cabinet (120), and the ice crushing device (110, having 200, paragraph [0032], lines 1-12) according to claim 1, the ice crushing device being disposed at the cabinet or the door (see Figure 2).

Allowable Subject Matter

Claims 6 and 8 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims along with corrections and/or changes to the claims to overcome all outstanding  rejections to the all the claims made above.
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the limitations of claims 6 and 8. 

Although Nuss in view of Davis discloses the refrigerator and ice-crushing device, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Nuss alone or Nuss in view of Davis to incorporate the details of the wherein the first portion is provided with a first step portion and a second step portion apart in an axial direction of the ice bucket, a backing ring is provided between the ice bucket and the first portion, the backing ring has a flanging at one end, the flanging abuts against the first step portion, and the other end of the backing ring abuts against the second step portion, along with the other claimed components of the ice-crushing device. Therefore, when viewed as a whole and for at least the foregoing reasons, the 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2008/0156826 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                              





                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763